Citation Nr: 0845056	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-22 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran had more than 20 years and 8 months of active 
military duty prior to his retirement in September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied service 
connection for a bilateral knee disability, a low back 
disability, and a left shoulder disability.  


FINDINGS OF FACT

1.  The veteran does not have a knee disability associated 
with his active military duty.  

2.  The veteran does not have a low back disability 
associated with his active military duty.  

3.  The veteran does not have a left shoulder disability 
associated with his active military duty.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

3.  A left shoulder disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

In a December 2004 letter, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  

The veteran was not informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
any event, as will be discussed below, the Board finds that 
the evidence of record does not support a grant of service 
connection for a bilateral knee disability, a low back 
disability or a left shoulder disability.  In light of these 
denials, no ratings or effective dates will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claims adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The veteran has been given a pertinent VA 
examination.  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III.  Analysis  

	A.  Bilateral Knee Disability

The veteran contends that both of his knees have caused him 
pain since service.  In his July 2007 substantive appeal, he 
stated "My knees are weak and I can't be on my legs long at 
all if I am bent at the knees."  

Service treatment records show that in October of 1980, the 
veteran suffered a swollen right knee, apparently from 
hitting it on the inside of a vehicle.  The veteran's knee 
had a full range of motion, although popping and cracking 
were present.  The assessment was bursitis.  In January 1981 
follow-up record, swelling, fluid, and crepitus of the right 
knee was noted.  In October 1982, the veteran reported that 
he had "bruised his leg on a weight machine."  Mild edema, 
ecchymosis and tenderness to palpation of the right knee were 
found upon examination.  The assessment was a contusion.  In 
September 2003, the veteran reported pain in the right knee 
and stated that he had noticed a decrease of strength in his 
knee over the past ten years.  The assessment was patellar 
tendonitis of the right knee.  In a June 2004 separation 
examination, the veteran reported pain in both knees below 
the knee caps.  

At the January 2005 VA examination, the veteran told the 
contract examiner that he had suffered from bilateral knee 
pain since 1992.  The veteran also reported that the 
condition had existed for twenty years due to injury during 
activities and prolonged standing.  The main symptom was 
constant pain and the veteran used a knee brace.  The only 
limitation was no running.  The veteran did not suffer any 
lost time from work from his reported condition.  Examination 
revealed both knees to be within normal limits in appearance, 
for the McMurray's test, and for the Drawer test.  The range 
of motion for both knees was 140 degrees for flexion and 
0 degrees for extension.  The range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  X-rays of 
the knees revealed normal findings.  The examiner concluded 
no pathology existed to render a diagnosis.  

The claims folder contains no competent evidence reflecting 
the presence of current bilateral knee disability associated 
with the veteran's active military duty.  Although service 
treatment records show the veteran was treated for different 
knee problems over the years, these appear to have been acute 
and transitory.  The January 2005 VA examination reflects 
that the veteran has no current knee disability and 
radiographic findings were within normal limits.  

While the veteran is competent to report his observations of 
symptoms, he is not competent to render an opinion regarding 
matters involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is clearly against the 
veteran's claim for service connection.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b).  

	B.  Low Back Disability

In the veteran's July 2007 substantive appeal, he asserted 
that he cannot bend over for more than two minutes without 
his back hurting.  

The only service treatment record that references the 
veteran's low back is his June 2004 separation examination.  
The veteran reported low back pain.  The clinician noted: 
"Last evaluation four plus years ago.  Ongoing."  

At the January 2005 VA examination, the veteran reported that 
he had suffered from low back pain since 1990.  He stated the 
pain occurred three times a day for about an hour and 
occurred mainly when he was bending over.  Upon examination 
of the thoracolumbar spine, the examiner found: forward 
flexion of 90 degrees; extension of 30 degrees; right and 
left lateral flexion of 30 degrees; and right and left 
lateral rotation of 30 degrees.  There were no complaints of 
radiating pain or tenderness.  No muscle spasm or ankylosis 
was present.  The straight leg test was negative on the left 
and right.  There were no additional limitations after 
repetitive use.  The examiner concluded that there was no 
pathology to render a diagnosis.  The lumbar spine x-ray 
series were reportedly normal.  

The claims folder contains no competent evidence reflecting 
the presence of a low back disability associated with the 
veteran's active military duty.  The January 2005 VA 
examination reflects that the veteran has no low back 
disability.  There is no record reflecting the presence of 
current low back disability and radiographs of the spine are 
within normal limits.  

The preponderance of the evidence is clearly against the 
veteran's claim for service connection.  Hickson, 12 Vet. 
App. at 253.  The benefit-of-the-doubt rule does not apply, 
and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b).  

	C.  Left Shoulder Disability

The veteran asserts that he is having problems with his left 
shoulder and states that his medical records indicate that he 
has nerve damage.  The veteran is currently service-connected 
for C-8 radiculopathy of the lateral left upper extremity 
(effective October 1, 2004).  

Service treatment records show that in January 2002 the 
veteran reported left shoulder pain which originated in the 
trapezius and radiated down his left shoulder, causing 
numbness in his hand.  The assessment was neck and shoulder 
pain.  A January 2002 magnetic resonance imaging (MRI) report 
showed several impressions:  1) low grade supraspinatus 
tendinopathy (no evidence of rotator cuff tear); 2) minimal 
subacrominal/subdeltoid bursitis; and 3) mild anterior down-
sloping of the acromion, and mild hypertrophy on the 
cromioclavicular joint.  Possible impingement was considered.  
A February 2002 follow-up record gave an assessment of C5-6 
nerve root compression and possible left shoulder 
impingement.  At the veteran's June 2004 separation 
examination, he reported pain in the left shoulder and the 
clinician noted his last evaluation was two years ago.  

At the January 2005 VA examination, the veteran reported a 
left shoulder condition that had existed for ten years.  
Symptoms included tightness and pain that has progressively 
worsened over the years but treated by injections into the 
cervical spine.  Functional impairment included less lifting 
during weight training and resulted in no lost time from 
work.  The appearance of the shoulder was within normal 
limits on the left side.  The range of motion for the left 
shoulder joints was: flexion of 180 degrees; abduction of 
180 degrees; external rotation of 90 degrees; and internal 
rotation of 90 degrees.  The range of motion was not 
additionally limited after repetitive use.  X-rays of the 
left shoulder were normal.  The examiner concluded that there 
was no pathology to render a diagnosis.  

While the veteran is service connected for C-8 radiculopathy 
of the lateral left upper extremity, the January 2005 VA 
examination does not reflect any separate pathology of the 
veteran's left shoulder.  In Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), it was held that service connection for 
distinct disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  The veteran has 
been shown to be correct in asserting that his records 
"indicate nerve damage" but he is already being compensated 
because he is service connected for his radiculopathy.  The 
treatment of the left shoulder problems in service have been 
reviewed, but chronic pathology was not demonstrated at the 
time of the service separation examination.  On the January 
2005 VA examination, which included radiographic studies 
within normal limits, no present disability of the left 
shoulder was shown.  

The preponderance of the evidence is clearly against the 
veteran's claim for service connection.  Hickson, supra.  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a left shoulder disability is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


